Exhibit 10.3
ADMINISTRATIVE AND OPERATING SERVICES AGREEMENT
     This Administrative and Operating Services Agreement (this “Agreement”) is
entered into effective January 1, 2010 (the “Effective Date”) between
Copano/Operations, Inc., a Texas corporation (“Copano Operations”) and CPNO
Services, L.P. (“CPNO Services”), a Texas limited partnership and wholly-owned
subsidiary of Copano Energy, L.L.C. (“Copano Energy”), each with offices located
at 2727 Allen Parkway, Suite 1200, Houston, Texas 77019. This Agreement replaces
in its entirety that certain Administrative and Operating Services Agreement
dated November 15, 2004 (the “Original Services Agreement”), between Copano
Operations, Copano Energy and certain Copano Energy operating subsidiaries (the
“Copano Operating Subsidiaries”).
     WHEREAS, effective January 1, 2010, the Original Services Agreement was
terminated by the parties thereto by mutual agreement;
     WHEREAS, pursuant to the Original Services Agreement, Copano Operations,
procured certain personnel, facilities, goods and services (“Goods and
Services”) for the benefit of the Copano Operating Subsidiaries; and
     WHEREAS, the parties hereto desire to enter into a new arrangement
(i) reflecting the transfer from Copano Operations to CPNO Services (except as
set forth herein) of responsibility for procuring these Goods and Services and
(ii) providing for the provision of certain Goods and Services by CPNO Services
for the benefit of Copano Operations and its affiliated entities; and
     NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements contained herein and other good and valuable consideration, the
receipt, adequacy, and sufficiency of which are hereby acknowledged, CPNO
Services and Copano Operations hereby agree as follows:
     1. Engagement. Copano Operations hereby engages and retains CPNO Services
to provide the Goods and Services described below for the term and on the
conditions set forth in this Agreement. CPNO Services hereby accepts such
engagement and agrees during the term and on the conditions set forth in this
Agreement to provide such Goods and Services and to assume the obligations
herein set forth for the consideration provided herein.
     2. Term. Subject to Section 10 of this Agreement, the initial term of this
Agreement shall commence on the Effective Date and shall remain in full force
and effect through December 31, 2010 (the “Termination Date”) and, thereafter,
this Agreement shall automatically be extended for successive one-year terms
unless terminated by either

 



--------------------------------------------------------------------------------



 



Copano Operations or CPNO Services upon at least 60 days’ written notice prior
to the commencement of any such renewal term.
     3. Goods and Services. CPNO Services shall provide to Copano Operations
(i) the Goods and Services reflected in Exhibit A to this Agreement and
(ii) such other Goods and Services from time to time reasonably requested by
Copano Operations to manage and operate the business, properties and assets of
Copano Operations and its affiliated entities. Copano Operations shall provide
to CPNO Services or an affiliated entity the Goods and Services reflected in
Exhibit B to this Agreement.
     4. Transfer of Employees; Assumption of Obligations. In order that CPNO
Services may provide the Goods and Services to Copano Operations, (i) Copano
Operations shall cause the transfer of employment of those persons set forth in
Exhibit C to this Agreement (the “Transferred Employees”) to CPNO Services and
CPNO Services shall hire those persons pursuant to each employees’ then
effective employment arrangement (including related benefits) with Copano
Operations, each as of the Effective Date and (ii) CPNO Services or an
affiliated entity thereof shall assume those obligations of Copano Operations
set forth in Exhibit D to this Agreement as of the Effective Date (the “Assumed
Obligations”). If any of the agreements governing the Assumed Obligations (the
“Assumed Agreements”) are not assignable, then (x) CPNO Services and Copano
Operations shall take such actions as may be necessary to permit CPNO Services
to receive the economic benefits and assume the liabilities under the Assumed
Agreements without committing a breach of the terms thereof and (y) CPNO
SERVICES SHALL INDEMNIFY COPANO OPERATIONS AND ITS AFFILIATED ENTITIES FROM AND
AGAINST ANY AND ALL LIABILITIES AND OBLIGATIONS ARISING UNDER THE ASSUMED
AGREEMENTS ON OR AFTER THE EFFECTIVE TIME.
     5. Payment of Cost Reimbursement.
          (a) Fees. Subject to Section 5(c) of this Agreement, Copano Operations
shall pay a monthly cost reimbursement (the “Cost Reimbursement”) for the Goods
and Services to CPNO Services equal to $25,000 calculated in accordance with the
formula set forth in Exhibit E to this Agreement (the “Cost Reimbursement
Formula”). The Cost Reimbursement is net of the value of the Goods and Services
provided by Copano Operations to CPNO Services hereunder. It is the parties’
intention that the Cost Reimbursement represents fair and reasonable
compensation to CPNO Services by Copano Operations for the Goods and Services
provided by CPNO Services hereunder net of fair and reasonable compensation for
the Goods and Services provided by Copano Operations hereunder.
          (b) Payment. CPNO Services shall invoice Copano Operations on or
before the 25th day of each month for the Cost Reimbursement for the next
succeeding month. All invoices shall be due and payable within 15 days of the
date of the invoice.

2



--------------------------------------------------------------------------------



 



          (c) Periodic Adjustments. No later than July 31, 2010 and annually
thereafter, (i) CPNO Services shall furnish to Copano Operations a reasonable
detail of the Goods and Services provided to Copano Operations for the six-month
period (or twelve-month period for years following 2010) (the “Look-Back
Period”) ended the immediately preceding June 30 (the “CPNO Goods and Services”)
and (ii) Copano Operations shall furnish to CPNO Services a reasonable detail of
the Goods and Services provided to CPNO Services for the Look-Back Period ended
the immediately preceding June 30 (the “Copano Operations Goods and Services”).
As soon as practicable thereafter, the Audit Committee of Copano Energy’s Board
of Directors shall determine, based upon the Cost Reimbursement Formula, whether
the Cost Reimbursements paid by Copano Operations relating to the Look-Back
Period represent the reasonable value of the CPNO Goods and Services (net of the
reasonable value of the Copano Operations Goods and Services) (the “Goods and
Services Value”). If in the Audit Committee’s reasonable judgment, the Good and
Services Value exceeds the Cost Reimbursement by more than 2% or the Cost
Reimbursement exceeds the Goods and Services Value by more than 2%, then the
Cost Reimbursement shall be adjusted up or down, as appropriate, as of the July
1 immediately following the Look-Back Period so that the Goods and Services
Value is equal to the Cost Reimbursement.
     6. Limitation of Liability of CPNO Services. Neither CPNO Services nor the
officers, directors, employees, agents or affiliated entities (collectively,
“Affiliates”) of CPNO Services shall be liable to Copano Operations or its
Affiliates for any error of judgment or mistake of law or any loss or damage
with respect to any property of Copano Operations or its Affiliates or arising
from any act or omission of CPNO Services or any of its Affiliates in the
performance of its obligations hereunder, unless such loss or damage is the
result of bad faith, gross negligence, misconduct or any breach of fiduciary
duty, disregard of any duties or obligations owed to Copano Operations or its
Affiliates by CPNO Services or its Affiliates by reason of this Agreement or any
relationship created hereby.
     7. Indemnification of CPNO Services; Insurance. Copano Operations shall
indemnify and hold harmless, to the extent permitted by law, CPNO Services and
any of its Affiliates who was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding whether
civil, criminal, administrative or investigative, by reason of any acts or
omissions or alleged acts or omissions arising out of the activities of such
person, if such activities were performed in good faith either on behalf of
Copano Operations or its Affiliates or in furtherance of the interest of Copano
Operations or its Affiliates, and in a manner reasonably believed by such person
to be within the scope of the authority conferred by this Agreement or by law
against losses, damages or expenses for which such person has not otherwise been
reimbursed (including, but not limited to, accountants’ and attorneys’ fees,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by such person in connection with such action, suit or proceeding, so
long as such person was not guilty of bad faith, negligence, misconduct or any
other breach of fiduciary duty with respect to such acts or omissions and, with
respect to any criminal action or proceedings, has no reasonable

3



--------------------------------------------------------------------------------



 



cause to believe his conduct was unlawful. Additionally, Copano Operations shall
name CPNO Services as an insured on any liability insurance policy maintained by
Copano Operations and covering any matter for which CPNO Services or its
Affiliates may be liable as a result of the performance of this Agreement.
     8. Limitation of Liability of Copano Operations. Neither Copano Operations
nor its Affiliates shall be liable to CPNO Services or its Affiliates for any
error of judgment or mistake of law or any loss or damage with respect to any
property of CPNO Services or its Affiliates or arising from any act or omission
of Copano Operations or any of its Affiliates in the performance of its
obligations hereunder, unless such loss or damage is the result of bad faith,
gross negligence, misconduct or any breach of fiduciary duty, disregard of any
duties or obligations owed to CPNO Services or its Affiliates by Copano
Operations or its Affiliates by reason of this Agreement or any relationship
created hereby.
     9. Indemnification of Copano Operations; Insurance. CPNO Services shall
indemnify and hold harmless, to the extent permitted by law, Copano Operations
and any of its Affiliates who was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding whether
civil, criminal, administrative or investigative, by reason of any acts or
omissions or alleged acts or omissions arising out of the activities of such
person, if such activities were performed in good faith either on behalf of CPNO
Services or its Affiliates or in furtherance of the interest of CPNO Services or
its Affiliates, and in a manner reasonably believed by such person to be within
the scope of the authority conferred by this Agreement or by law against losses,
damages or expenses for which such person has not otherwise been reimbursed
(including, but not limited to, accountants’ and attorneys’ fees, judgments,
fines and amounts paid in settlement) actually and reasonably incurred by such
person in connection with such action, suit or proceeding, so long as such
person was not guilty of bad faith, negligence, misconduct or any other breach
of fiduciary duty with respect to such acts or omissions and, with respect to
any criminal action or proceedings, has no reasonable cause to believe his
conduct was unlawful. Additionally, CPNO Services shall name Copano Operations
as an insured on any liability insurance policy maintained by CPNO Services and
covering any matter for which Copano Operations or its Affiliated Entities may
be liable as a result of the performance of this Agreement.
10. Termination. This Agreement shall terminate prior to the Termination Date
(i) upon 60 days’ prior written notice by either CPNO Services or Copano
Operations, upon failure to cure a breach of this Agreement by the other within
thirty (30) days’ of notice thereof (provided, however, neither party shall have
the right to terminate this Agreement as a result of an alleged breach during
any period during which the parties are in good faith attempting to resolve a
related dispute) or (ii) upon thirty (30) days’ prior written notice by CPNO
Services in the event of a “change in control” of Copano Operations. For
purposes hereof, “change of control” shall mean a change in the power or
authority to direct or cause the direction of the management and policies of
Copano Operations

4



--------------------------------------------------------------------------------



 



whether through ownership of voting securities, by contract or otherwise. Upon
termination of this Agreement, including upon the Termination Date or as a
result of a “change of control” of Copano Operations, but not including a
termination as a result of CPNO Services’ breach, Copano Operations shall remain
liable with respect to all continuing contractual obligations and liabilities
properly incurred by CPNO Services on behalf of and with the approval of Copano
Operations (the “Existing Obligations”). If any of such Existing Obligations are
not assignable, then such Existing Obligations may be terminated by CPNO
Services as of the Termination Date. Copano Operations shall indemnify CPNO
Services for any penalties or expense incurred by CPNO Services as a result of
the early termination of any Existing Obligations.
     11. Additional Provisions Upon Termination.
     (a) Books and Records. Upon termination of this Agreement or, earlier upon
request of Copano Operations, CPNO Services shall make available to Copano
Operations originals or copies of all books, records and data (whether in
electronic or other format) (collectively, the “Records”) in its possession and
necessary for the operations of Copano Operations to Copano Operations as soon
as practicable, but in no event later than 60 days after the termination date
(the “Record Delivery Date”). During the period subsequent to termination of any
of CPNO Services’ responsibilities hereunder and prior to the related Record
Delivery Date, CPNO Services shall grant Copano Operations access to the
relevant Records during regular business hours. With respect to any Records
relating to Copano Operations that are not reasonably separable from Records
that relate to CPNO Services and its Affiliates, CPNO Services shall provide
reasonable access to such Records to Copano Operations for a period of not less
than six years. CPNO Services shall have a right to retain a copy of any Records
that CPNO Services may reasonably require for business purposes, including tax
compliance.
     (b) Property. Upon termination of this Agreement, CPNO Services shall also
make available to Copano Operations all the property described on Exhibit B to
this Agreement.
     12. Force Majeure. If either party is rendered unable, wholly or in part,
by force majeure to carry out its obligations under this Agreement, other than
to make payments due, it is agreed that such party’s obligations hereunder shall
be suspended. The term “force majeure” as employed herein and for all purposes
relating hereto shall mean acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
epidemics, civil disturbance or any other causes or circumstances, whether
similar or dissimilar to the foregoing causes or circumstances, beyond the
reasonable control of a party.
     13. Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered, as evidenced by an executed receipt, or on the
date mailed, postage prepaid, by certified mail, return receipt requested, or
facsimile, if addressed to the respective parties as follows:

5



--------------------------------------------------------------------------------



 



         
 
  If to CPNO Services:   2727 Allen Parkway, Suite 1200
Houston, Texas 77019
Attention: Senior Vice President, Controller
and Principal Accounting Officer
 
       
 
  If to Copano Operations:   2727 Allen Parkway, Suite 1200
Houston, Texas 77019
Attention: Douglas L. Lawing, President

The parties to this Agreement may designate a different address by providing
written notice of such new address to the other party hereto.
     14. Assignment. This Agreement may not be assigned (i) by Copano Operations
unless agreed to in writing by CPNO Services or (ii) by CPNO Services, except to
an affiliated entity, unless agreed to in writing by Copano Operations.
     15. Amendment. This Agreement may be amended only by an instrument in
writing executed by all parties hereto.
     16. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement shall be prohibited by or held
invalid under applicable law, such provisions shall be ineffective to the extent
of such provision or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and the permitted successors and assigns of any of
CPNO Services or Copano Operations.
     18. Captions. The section and paragraph headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     19. Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.
     20. Entire Agreement. This Agreement constitutes the entire agreement of
the parties relating to the matters contained herein and shall supersede the
terms of any prior agreement or understanding between Copano Operations and CPNO
Services concerning the subject matter hereof.

6



--------------------------------------------------------------------------------



 



     21. Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Texas, without regard
to the principles of conflicts of law.
     IN WITNESS WHEREOF, the parties have executed this Agreement on December
___, 2009 to be effective for all purposes as of the Effective Date.

                  COPANO/OPERATIONS, INC.    
 
           
 
  By:   /s/ Douglas L. Lawing
 
   
 
      Douglas L. Lawing, President    
 
                CPNO SERVICES, L.P.    
 
                By: CPNO Services GP, L.L.C.         its General Partner    
 
           
 
      /s/ Lari Paradee
 
   
 
      Lari Paradee, Senior Vice President,    
 
      Controller and Principal Accounting Officer    

Acknowledged and Agreed to Solely for Purposes of CPNO Services’ Assumption of
Copano Operations’ Obligations under the Houston Office Lease (as defined in
Exhibit D):

                  COPANO PIPELINES/HEBBRONVILLE, L.P.    
 
           
 
  By:   Copano Pipelines GP, L.L.C.,    
 
      its Managing General Partner    
 
           
 
      /s/ Lari Paradee
 
   
 
      Lari Paradee, Senior Vice President,    
 
      Controller and Principal Accounting Officer    
 
                COPANO PIPELINES/UPPER GULF COAST, L.P.    
 
           
 
  By:   Copano Pipelines GP, L.L.C.,    
 
      its Managing General Partner    
 
           
 
      /s/ Lari Paradee
 
   
 
      Lari Paradee, Senior Vice President,    
 
      Controller and Principal Accounting Officer    

7



--------------------------------------------------------------------------------



 



                  COPANO FIELD SERVICES/CENTRAL GULF COAST, L.P.    
 
           
 
  By:   Copano Field Services/Central Gulf Coast    
 
      GP, L.L.C.,    
 
      its Managing General Partner    
 
           
 
      /s/ Lari Paradee
 
   
 
      Lari Paradee, Senior Vice President,    
 
      Controller and Principal Accounting Officer    
 
                COPANO PROCESSING, L.P.    
 
           
 
  By:   Copano Processing GP, L.L.C.,    
 
      its Managing General Partner    
 
           
 
      /s/ Lari Paradee
 
   
 
      Lari Paradee, Senior Vice President,    
 
      Controller and Principal Accounting Officer    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
GOODS AND SERVICES PROVIDED BY CPNO SERVICES
Field personnel and related benefits
Use of field vehicles, related insurance, supplies and equipment
Administrative personnel and related benefits
Use of allocated space on the 12th floor of the Wortham Tower, 2727 Allen
Parkway, Houston, Texas (the “Houston Office”) and in Houston office storage
facilities, and allocated space in the Alice, Texas and Rockport, Texas field
offices (the “Offices”)
Use of furniture, equipment, computers and supplies owned or leased by CPNO
Services or its Affiliates and located in the Offices

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GOODS AND SERVICES PROVIDED BY COPANO OPERATIONS
Use of the “Bobby S”, a vessel located in the Copano Bay, Texas area and used to
maintain, repair and service locations in and around Copano Bay
Insurance related to the Bobby S vessel
Use of artwork and sculptures located in the Houston Office (the “Art”)
Insurance related to the Art

 



--------------------------------------------------------------------------------



 



EXHIBIT C
EMPLOYEES TO BE HIRED BY CPNO SERVICES
EFFECTIVE JANUARY 1, 2010
Jeff Casey — Senior Director, Administration
Kathy De Young — Vice President, Government and Regulatory Affairs
Jennifer Gonzalez — Staff Accountant
Carolyn Kroll — Director, Treasury Services
Doug Lawing — Executive Vice President, General Counsel and Secretary
Charlie Barker — Regional Manager, Copano Bay
Mark Meador — Field Operator, Copano Bay
James Sammons — Field Operator, Copano Bay
Omar Sandoval — Field Operator, South Texas
Jesse Soto — Field Operator, South Texas
Eric Upton — Field Operator, Copano Bay
Kyle Walker — Area Manager, South Texas

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSUMED OBLIGATIONS
     All continuing contractual obligations and liabilities properly incurred by
Copano Operations for the benefit and with the approval of the Copano Companies
(as defined in the Original Agreement) prior to January 1, 2010.
     Lease Contract dated January 22, 2003 between Copano Operations, certain of
the Copano Operating Subsidiaries and American General Life Insurance Company,
as amended (the “Houston Office Lease”).
     Master Vehicle Lease Agreement dated February 15, 2008 between Glesby Marks
Ltd. and Copano/Operations, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
COST REIMBURSEMENT FORMULA
(A X B) — C

A1 =   Monthly Salary or Wages and Benefits for Each Transferred Employee

  Multiplied by

  Estimated Monthly Hours Allocated to Copano Operations by Each Transferred
Employee divided by Estimated Total Monthly Hours for Each Transferred Employee
(the “Copano Operations Time Allocations”)

B2 =   150%3

C4 =   $2,000

 

1   Represents Copano Operations’ monthly compensation of CPNO Services for use
of Transferred Employees   2   Represents Copano Operations’ monthly use of
allocated space and furniture, equipment, computers and supplies in the Offices
as well as vehicles and related insurance and fuel based on the estimated Copano
Operations Time Allocations   3   % based on Copano Operation’s use of space in
Offices and estimated Copano Operations Time Allocations as of January 1, 2010  
4   Represents monthly use by CPNO Services of the vessel Bobby S and of artwork
in the Houston Office and allocated related insurance

 